Title: To George Washington from Brigadier General John Cadwalader, 3 December 1777
From: Cadwalader, John
To: Washington, George

 

Dear sir
Head Quarters [Whitemarsh, Pa.] 3d Decr 1777

whether the army under your Excellency’s command should continue in the field this winter; and whether it is expedient to call to your assistance a great body of militia to make an attack on the City, are very important Questions—the determination of which may decide the fate of America—They therefore require our most serious consideration.
It is certainly usual with all nations, in every cold climate, to retire with their armies into winter quarters—The men want cloathing & want rest; and the army is generally much reduced by action, sickness & a variety of casualties. To repair these losses, to nurse & recruit the Soldiers & to make the necessary arrangements for another campaign are certainly great objects; but, Sir, if the practice of other nations, & the rules laid down in books by military authors, are implicitly, to regulate the armies of these States I cannot help thinking our ruin is inevitable—precedents may justify us to military pedants, but not the sensible Citizen.
The situation of the american states is very different from that of a nation whose independance is acknowledged & established. It requires great management to keep up the spirits of the well-affected & to subdue those who have taken a part against us—Imprisonment, confiscation & death are the punishments for those who engage in the support of a revolution—these are terrors not so much dreaded in common wars—To remove these fears, and to secure the inhabitants from danger, appears to me to be measures of the utmost importance. The people of this State had the greatest expectations that the army under your Excellency’s command would have prevented General How from penetrating thro’ the country & taking possession of the capital of this State—They were disapointed! and it is very evident what conclusions they must have drawn—The superiority of the enemy was easily discovered, and it naturally affected their spirits. Our Successes to the northard have enabled you to draw great reinforcements from thence—our whole force, now collected, gives them new hopes; and tho they may not expect a successful attack will be made on the city this winter, they expect to be protected. The withdrawing your army to a great distance will not only magnify the enemy’s strength (in the opinion of the Inhabitants) but will be construed into an acknowledgment of our own weakness—The enemy may then detach a body of Troops to take post at Bordenton or Mount Holly; another to Newtown on this Side, and a third to Wilmington—with these (having possession of the Capital) they have perfect command of an immense country; from which they

can draw provision, forage & men. The State of delaware must be totally subjected—the eastern shore of maryland & virginia left open to be ravaged at will; in short the inhabitants, within this great Circle, must come in for protection, must swear allegiance to the King, & deliver up their arms—Those men who are to compose a very considerable part of your army the next Campaign will be engaged against you; the inhabitants of other States, who are eventually concerned in these misfortunes, will feel very sensibly their dreadful effects—the power of Legislatures will be weakened & the States may find it impossible to enlist, draft, or, by any other means, to furnish their quota’s for the ensuing Campaign—All the manufactures that might be drawn from the Country you desert, will be lost to us—The depreciation of our money will encrease; and, in a short time, the Credit of the States will be totally ruined—Your Army too, cantooned in a scattered manner, at so great a distance from the Enemy, will be dispersed thro’ the States, by Leave-of-absence, Furlows, & Desertion—and instead of your Troops coming into the Field better disciplined (as some Gentlemen expect) they will become licentious, ungovernable & total Strangers to military Discipline.
Last winter, after repeated ill-successes, you was obliged to retire from post to post, as the enemy advanced and in addition to your misfortunes, your army was every day reduced, by whole Brigades, leaving you, in sight of the Enemy—when you crossed the Delaware tho reinforced with the Philada Militia, you had but a handful of men, & these in a wretched ragged condition—what then would have been the consequence if you had retired to the back-country to nurse & recruit the miserable remnant of your army; and to enlist men for the next Campaign? the Consequences are so evident they need no explanation. By having the river as a Barrier you kept the field till an opportunity offered; and by a well times, well executed blow, you gave hopes again to all the States—in consequence of this, the Princetown affair happened, which drew the enemy to one point; and, at once, recovered N. Jersey & set America again on her Legs.
The King of Prussia (in the last war) overpowered by numbers, had almost lost all his Dominions during the Summer; but by a noble exertion, with those very troops that had been harrassed & almost torn to pieces by repeated actions and constant Marches, he recovered his Losses by a winter Campaign.
Your men, I know, Sir, are in great want of cloathing, but I conceive they will be sooner equipped by remaining in the field than in winter Quarters—because by being in the field, the necessity will appear more evident, will enduce those employed to provide cloathing to exert 

themselves, and will justify measures that otherwise would disgust & exasperate those from whom they are taken—Let the robust, & those best cloathed, do the duty of Guards; let the Invalids be sent to the most comfortable Quarters; & let premiums be given to those who shall make the best Hutts.
If you are out of the reach of a surprize, the Duty will be easy; and you may as effectually annoy the enemy as if you was nearer.
I am far from thinking that a winter Campaign will not be attended with great distress to the poor Soldiers, & do not mean to insinuate that good winter Quarters may not be more comfortable; but I am obliged from the necessity of the case to declare, that I think, if your army was reduced by action & sickness, to one half its present number, the consequences would not be so fatal, as if we were to take winter Quarters.
I have confined myself, merely, to the Question, “whether a winter Campaign is advisable” but beg leave to make a few remarks on the two Positions that have been proposed.
To cover our stores, to afford the most protection to the country, to procure the best Shelter (& out of the reach of a Surprize) where there is plenty of water forage & provisions—These appear to me to be the considerations that should determine the choice of the position for winter quarters—Lancaster & the line from thence to Easton, has been mentioned as a proper place for winter Quarters—others have mentioned Wilmington & its neighbourhood—Let us compare them! Lancaster &c., tis said, from the best information, are so crouded with families from the City & its Invirons, that a traveller can with difficulty get a night’s lodging. I cannot conceive that any person can seriously propose to turn out those inhabitants, while their Husbands, Fathers & Brothers are now, perhaps in the Field—Hutts then must be substituted in the place of houses—You have plenty of water, forage & perhaps provisions, and you leave a vast country exposed as has been mentioned above—You are to live on that country from whence you must draw your chief supplies—the next Campaign, & every article brought a great distance in waggons.
Wilmington has not its usual number of Inhabitants; & several other Towns in the neighbourhood are under the like circumstances; there are 9 or 10 miles at Brandywine; all these will afford shelter for a great body of Troops—This situation is out of the reach of surprize, & near enough to annoy the Enemy, cover your stores & a great part of the country, which in the other case is left exposed—wood water & forage in great plenty and provisions, as the Com: General informs, may be had in large quantities from Maryland & Virginia by water, to the Head

of Elk—Hutts may be built, in such places as will best answer the purposes of defence, for that part of the army that cannot give Shelter in Houses.
I am so perfectly convinced, that nothing but Success, can keep up the Spirits of our Friends, confirm the doubtful Characters, convert our Enemies & establish our Credit, (on which the bringing another army into the Field very much depends), that every Effort ought to be made to procure it. I have no doubt but a successful attack could be made upon the City this winter by calling a considerable Boby of Militia to your assistance if the Enemy remain in their present position—But I am apprehensive: that by declaring your Intention (which will be necessary to induce the militia to turn out) it would immediatly alarm the Enemy—they would find it necessary to surround the City with works, on the west side, and by drawing their force within a narrow compass, might defeat your Scheme as they could only be carried by Storm, at this Season of the Year.
It would probably take two months to collect the Militia from the distant States, which would bring us to the first of February, at which time the Ice is often gone, or at least so weak as not to answer our purpose—I am therefore inclined to think it will not be proper to give the militia so fatiguing a march at this severe Season, or put the States to so great an Expence without a greater prospect of Success. I am Dr sir, with great respect & esteem your Excellency’s most ob. very hble Servt

John Cadwalader

